Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiners amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with applicants representative Sheetal Patel on 3/25/2021.

Please amend claim 1 and 9 to the following:
1. An apparatus, comprising:
memory comprising instructions; and
at least one processor, wherein 
the instructions, with the at least one processor, are configured to cause the apparatus to 
receive a captured skeleton of a webpage when a visitor visits the webpage, the visiting of the webpage launches a client-side code or script causing another apparatus hosting the
webpage to collect style information of the webpage from a web browser, wherein
the captured skeleton comprises extracted structural data of the webpage
from a document object model and the style information of the webpage collected from a web browser, the structural data comprising one or more elements of the webpage and a hierarchical relationship between the one or more elements of the webpage and the stvle information comprising layout and arrangement of the webpage, and 
the received skeleton is captured without collecting JavaScript, cascading style sheets, and markup language code associated with the webpage,
receive a request from a computing device to recreate a web event to be simulated, and transmit to the computing device a visual representation of the web event, allowing the web event to be recreated simulated, or both, in a web browser of the computing device.

9. An apparatus, comprising: memory comprising a set of instructions; and at least one processor, wherein
the set of instructions are configured to cause the at least one processor
to receive a captured skeleton of a webpage when a visitor visits the webpage, the visiting of the webpage launches a client-side code or script causing another apparatus hosting the
webpage to collect style information of the webpage from a web browser, wherein
the captured skeleton comprises extracted structural data of the webpage
from a document object model and the style information of the webpage collected from a web browser, the structural data comprising one or more elements of the webpage and a hierarchical relationship between the one or more elements of the webpage and the stvle information comprising layout and arrangement of the webpage, and 
the received skeleton is captured without collecting JavaScript, cascading style sheets, and markup language code associated with the webpage,
receive a request from a computing device to recreate a web event to be simulated, and transmit to the computing device a visual representation of the web event, allowing the web event to be recreated simulated, or both, in a web browser of the computing device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-18 are allowed. 
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent 1 claim as amended, “to receive a captured skeleton of a webpage when a visitor visits the webpage, the visiting of the webpage launches a client-side code or script causing another apparatus hosting the
webpage to collect style information of the webpage from a web browser, wherein
the captured skeleton comprises extracted structural data of the webpage
from a document object model and the style information of the webpage collected from a web browser, the structural data comprising one or more elements of the webpage and a hierarchical relationship between the one or more elements of the webpage and the stvle information comprising layout and arrangement of the webpage and the received skeleton is captured without collecting JavaScript, cascading style sheets, and markup language code associated with the webpage,
receive a request from a computing device to recreate a web event to be simulated, and transmit to the computing device a visual representation of the web event, allowing the web event to be recreated simulated, or both, in a web browser of the computing device.”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number 571-270-0603 and can normally be reached from 10am-5pm M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached at 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177